Title: Enclosure: Deed of John Freeman’s Indenture to James Madison, 19 April 1809
From: Jefferson, Thomas,Freeman, John
To: Madison, James


            I hereby assign & convey to James Madison President of the United States the within named servant, John, otherwise called John Freeman during the remaining term of his service from the 11th day of March last past when he was delivered to the said James for the consideration of two hundred and thirty one Dollars 81. cents. Witness my hand this 19th day of April 1809. at Monticello in Virginia.
            
              Th: Jefferson
          